     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 1 of 10 Page ID #:81


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132885)
 3    MANNING LAW, APC
      4667 MacArthur Blvd., Suite 150
 4    Newport Beach, CA 92660
 5    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 6
      Attorneys for Plaintiff: JAMES RUTHERFORD
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10

11
      JAMES RUTHERFORD, an                  Case No. 5:18-cv-02439-AB-SHK
12    individual,
13                                          First Amended Complaint For
                  Plaintiff,
14                                          Damages And Injunctive Relief For:
      v.
15                                                Hon. Judge Andre Birotte, Jr.
16
      RED LION INN AND SUITES, a             1. VIOLATIONS OF THE
17    business of unknown form; BEST            AMERICANS WITH DISABILITIES
18    REST, LLC, a California limited           ACT OF 1990, 42 U.S.C. §12181 et
      liability company; and DOES 1-10,         seq.
19    inclusive,
20                                           2. VIOLATIONS OF THE UNRUH
                       Defendants.              CIVIL RIGHTS ACT, CALIFORNIA
21                                              CIVIL CODE § 51 et seq.
22
                                              Complaint Filed: November 19, 2018
23

24

25          Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
26    RED LION INN AND SUITES, a business of unknown form; Best Rest, LLC, a
27    California limited liability company; and DOES 1-10 (“Defendants”) and alleges as
28    follows:

                                              1
                                  FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 2 of 10 Page ID #:82


 1                                           PARTIES:
 2          1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 3
      in performing one or more major life activities, including but not limited to:
 4
      walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 5

 6    objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 7    including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 8    qualifies as a member of a protected class under the Americans with Disabilities Act
 9
      (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
10
      at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
11

12    and prior to instituting this action, Plaintiff suffered from a “qualified disability”

13    under the ADA, including those set forth in this paragraph. Plaintiff is also the
14    holder of a Disabled Person Parking Placard.
15          2.     Plaintiff brings this action acting as a “private attorney general” as
16    permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
17    enforcement of the ADA without the American tax payer(s) bearing the financial tax
18    burden for such action.
19          3.     Defendant Best Rest, LLC, a California limited liability company,
20    owned the property located at 480 S. Redlands Avenue, Perris, CA 92570
21    (“Property”) in May, 2018 and September, 2018.
22          4.     Defendant Best Rest, LLC, a California limited liability company, owns
23    the Property currently.
24          5.     RED LION INN AND SUITES a business entity form unknown,
25    owned, operated and controlled the business of Red Lion Inn and Suites
26    (“Business”) in May, 2018 and September, 2018
27          6.     RED LION INN AND SUITES, a business entity form unknown, owns,
28    operates, and controls the Business currently.
                                                  2
                                     FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 3 of 10 Page ID #:83


 1           7.      Plaintiff does not know the true names of Defendants, their business
 2    capacities, their ownership connection to the Property and Business, or their relative
 3    responsibilities in causing the access violations herein complained of, and alleges a
 4    joint venture and common enterprise by all such Defendants. Plaintiff is informed
 5    and believes that each of the Defendants herein, including Does 1 through 10,
 6    inclusive, is responsible in some capacity for the events herein alleged, or is a
 7    necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 8    when the true names, capacities, connections, and responsibilities of the Defendants
 9    and Does 1 through 10, inclusive, are ascertained.
10                                JURISDICTION AND VENUE
11           8.      This Court has subject matter jurisdiction over this action pursuant
12    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
13    with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
14           9.      This court has supplemental jurisdiction over Plaintiff’s non-federal
15    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
16    related to Plaintiff’s federal ADA claims in that they have the same nucleus of
17    operative facts and arising out of the same transactions, they form part of the same
18    case or controversy under Article III of the United States Constitution.
19           10.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
20    Property which is the subject of this action is located in this district and because
21    Plaintiff’s causes of action arose in this district.
22                                 FACTUAL ALLEGATIONS
23           11.     Plaintiff went to the Business in May, 2018 and September, 2018 to
24    rent a room.
25           12.     The Business, including the Property, is a facility open to the public, a
26    place of public accommodation, and a business establishment.
27           13.     Parking spaces are some of the facilities, privileges and advantages
28    reserved by Defendants to persons patronizing the Business and Property.
                                                   3
                                      FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 4 of 10 Page ID #:84


 1          14.    Unfortunately, although parking spaces were some of the facilities
 2    reserved for patrons, there were barriers for persons with disabilities that cause the
 3    named facilities to fail as to compliance with the Americans with Disability Act
 4    Accessibility Guidelines (“ADAAG”) in May, 2018 and September, 2018, or at any
 5    time thereafter up to and including, the date of the filing of this First Amended
 6    Complaint.
 7          15.    Instead of having architectural barrier free facilities for patrons with
 8    disabilities, Plaintiff experienced the following at the Business and Property: there is
 9    no ADASAD compliant van accessible parking signage at the parking spaces near
10    the main entrance in violation of Section 502.6; the ramp at the accessible parking
11    space access aisle in the rear parking area has a slope of 23% which exceeds the
12    maximum allowed of 8.3% per Section 405.2; the curb ramp at the accessible
13    parking located in the rear projects into the accessible parking space access aisle in
14    violation of Section 406.5 which requires that curb ramps and the flared sides of
15    curb ramps shall be located so that they do not project into vehicular traffic lanes,
16    parking spaces, or parking access aisles; and, the accessible parking spaces serving
17    the main entrance have slopes and counter slopes exceeding 4% at the front parking
18    spaces and 5% at the rear parking spaces where 502.4 prohibits a slope in excess of
19    2%.
20          16.    Subject to the reservation of rights to assert further violations of law
21    after a site inspection found infra, Plaintiff asserts there are additional ADA
22    violations which affect him personally.
23          17.    Plaintiff is informed and believes and thereon alleges that, currently,
24    there are no compliant, accessible Business facilities designed, reserved and
25    available to persons with disabilities at the Business in addition to that alleged supra.
26          18.    Plaintiff is informed and believes and thereon alleges that Defendants
27    had no policy or plan in place to make sure that the parking spaces were compliant
28    for persons with disabilities and remained compliant prior to May, 2018 and
                                                 4
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 5 of 10 Page ID #:85


 1    September, 2018.
 2           19.      Plaintiff is informed and believes and thereon alleges Defendants have
 3    no policy or plan in place to make sure that the complaints of violations alleged
 4    above are available to persons with disabilities and remain compliant currently.
 5           20.      Plaintiff personally encountered the above alleged barriers when
 6    attempting to access the Business and Property.            These inaccessible conditions
 7    denied the Plaintiff full and equal access and caused him difficulty, humiliation,
 8    frustration and upset.
 9           21.      As an individual with a mobility disability who at times is dependent
10    upon a mobility device, Plaintiff has a keen interest in whether public
11    accommodations have architectural barriers that impede full accessibility to those
12    accommodations by individuals with mobility impairments.
13           22.      Plaintiff is being deterred from patronizing the Business and its
14    accommodations on particular occasions, but intends to return to the Business for the
15    dual purpose of availing himself of the goods and services offered to the public and
16    to ensure that the Business ceases evading its responsibilities under federal and state
17    law.
18           23.      As a result of his difficulty, humiliation, and frustration because of the
19    inaccessible condition of the facilities of the Business, Plaintiff did not fully access
20    the Business or Property. However, Plaintiff would like to return to the location
21    given its close proximity to an area he frequents from time to time.
22           24.      The defendants have failed to maintain in working and useable
23    conditions those features required to provide ready access to persons with
24    disabilities.
25           25.      The violations identified above are easily removed without much
26    difficulty or expense. They are the types of barriers identified by the Department of
27    Justice as presumably readily achievable to remove and, in fact, these barriers are
28    readily achievable to remove. Moreover, there are numerous alternative
                                                   5
                                       FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 6 of 10 Page ID #:86


 1    accommodations that could be made to provide a greater level of access if complete
 2    removal were not achievable.
 3          26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 4    alleges, on information and belief, that there are other violations and barriers in the
 5    site that relate to his disabilities. Plaintiff will amend the First Amended Complaint,
 6    to provide proper notice regarding the scope of this lawsuit, once he conducts a site
 7    inspection. However, please be on notice that Plaintiff seeks to have all barriers
 8    related to their disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir.
 9    2008) (holding that once a plaintiff encounters one barrier at a site, he can sue to
10    have all barriers that relate to his disability removed regardless of whether he
11    personally encountered them).
12          27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
13    alleges, on information and belief, that the failure to remove these barriers was
14    intentional because: (1) these particular barriers are intuitive and obvious; (2) the
15    defendants exercised control and dominion over the conditions at this location, and
16    therefore, (3) the lack of accessible facilities was not an accident because had the
17    defendants intended any other configuration, they had the means and ability to make
18    the change.
19          28.     Without injunctive relief, plaintiff will continue to be unable to fully
20    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
21                                FIRST CAUSE OF ACTION
22    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
23                                   42 U.S.C. § 12181 et seq.
24          29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
25    above and each and every other paragraph in this First Amended Complaint
26    necessary or helpful to state this cause of action as though fully set forth herein.
27          30.     Under the ADA, it is an act of discrimination to fail to ensure that the
28    privileges, advantages, accommodations, facilities, goods, and services of any place
                                                 6
                                     FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 7 of 10 Page ID #:87


 1    of public accommodation are offered on a full and equal basis by anyone who owns,
 2    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 3    Discrimination is defined, inter alia, as follows:
 4                 a.     A failure to make reasonable modifications in policies, practices,
 5                        or procedures, when such modifications are necessary to afford
 6                        goods, services, facilities, privileges, advantages, or
 7                        accommodations to individuals with disabilities, unless the
 8                        accommodation would work a fundamental alteration of those
 9                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10                 b.     A failure to remove architectural barriers where such removal is
11                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
13                        Appendix "D".
14                 c.     A failure to make alterations in such a manner that, to the
15                        maximum extent feasible, the altered portions of the facility are
16                        readily accessible to and usable by individuals with disabilities,
17                        including individuals who use wheelchairs, or to ensure that, to
18                        the maximum extent feasible, the path of travel to the altered area
19                        and the bathrooms, telephones, and drinking fountains serving
20                        the area, are readily accessible to and usable by individuals with
21                        disabilities. 42 U.S.C. § 12183(a)(2).
22          31.    Any business that provides parking spaces must provide accessible
23    parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
24    Standards, parking spaces and access aisles must be level with surface slopes not
25    exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
26    Standards, access aisles shall be at the same level as the parking spaces they serve.
27    Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
28    required to be nearly level in all directions to provide a surface for wheelchair
                                                 7
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 8 of 10 Page ID #:88


 1    transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
 2    up curb ramps are not permitted to project into access aisles and parking spaces. Id.
 3    No more than a 1:48 slope is permitted. Standards § 502.4.
 4           32.   Here, the failure to ensure that accessible facilities were available and
 5    ready to be used by Plaintiff is a violation of law.
 6           33.   A public accommodation must maintain in operable working condition
 7    those features of its facilities and equipment that are required to be readily accessible
 8    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9           34.   Given its location and options, Plaintiff will continue to desire to
10    patronize the Business but he has been and will continue to be discriminated against
11    due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
12    barriers.
13                              SECOND CAUSE OF ACTION
14    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
15                                      CODE § 51 et seq.
16           35.   Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17    above and each and every other paragraph in this First Amended Complaint
18    necessary or helpful to state this cause of action as though fully set forth herein.
19           36.   California Civil Code § 51 et seq. guarantees equal access for people
20    with disabilities to the accommodations, advantages, facilities, privileges, and
21    services of all business establishments of any kind whatsoever. Defendants are
22    systematically violating the UCRA, Civil Code § 51 et seq.
23           37.   Because Defendants violate Plaintiff’s rights under the ADA, they also
24    violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
25    52(a).) These violations are ongoing.
26           38.   Defendants’ actions constitute intentional discrimination against
27    Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
28    Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
                                                 8
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 9 of 10 Page ID #:89


 1    have been previously put on actual notice that its premises are inaccessible to
 2    Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
 3    Property and Business in an inaccessible form.
 4                                          PRAYER
 5    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6    follows:
 7          1.     A preliminary and permanent injunction enjoining Defendants from
 8    further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 9    51 et seq. with respect to its operation of the Business and Subject Property; Note:
10    Plaintiff is not invoking section 55 of the California Civil Code and is not
11    seeking injunctive relief under the Disable Persons Act at all.
12          2.     An award of actual damages and statutory damages of not less than
13    $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
14    each time he visits an establishment that contains architectural barriers that deny the
15    Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
16    (2005) 431 F.Supp.2d 1088, 1091.)
17          3.     An additional award of $4,000.00 as deterrence damages for each
18    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
19    LEXIS 150740 (USDC Cal, E.D. 2016);
20          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
21    pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
22

23

24

25

26

27

28
                                                9
                                    FIRST AMENDED COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 19 Filed 01/22/19 Page 10 of 10 Page ID #:90


 1

 2                              DEMAND FOR JURY TRIAL
 3          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
 4    raised in this First Amended Complaint.
 5

 6    Dated: January 22, 2019          MANNING LAW, APC
 7

 8                                     By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
 9                                         Michael J. Manning, Esq.
10                                         Craig G. Côté, Esq.
                                           Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                10
                                    FIRST AMENDED COMPLAINT
